STONE, J.—
The record of recovery against the husband-was not evidence against the wife’s separate estate that the items composing the account were for articles of comfort and support of the household, &c. Nor did such recovery preclude proof that the account had been paid in whole or in part.—McMillan v. Hurt, 35 Ala. 665, and other authorities cited by appellant.
A change of investment of the wife’s estate, between the purchase and the motion to condemn such substituted estate for a debt for which the separate estate is liable, is no defense to the motion.
Reversed and remanded.